POPOVICH, Judge,
dissenting:
I dissent from the Majority’s Opinion reaching the merits of the instant appeal, inasmuch as the Order appealed from *388is not “final”. Thus, this Court is without jurisdiction to review the issue proffered.
To explicate, the case at bar is an appeal by the Commonwealth from an Order of the Court of Common Pleas of Clearfield County, Criminal Division, “dismissing]” a summary conviction entered against the appellee, William W. Clyde, by a District Magistrate for operating an overweight vehicle, which was allegedly in violation of 75 Pa.C.S.A. §§ 4941 & 4942.
After conducting a hearing de novo, the lower court issued the following Order:
“NOW, this 23rd day of September, 1980, following hearing into the above-captioned Appeal from Summary Conviction, it is the ORDER of this Court that said Appeal be and is hereby sustained and the charges dismissed.” (Emphasis added)
Most recently, a panel of this Court was confronted with a precisely similar situation, and, in an Opinion authored by President Judge CERCONE, clearly stated:
“This Court has held repeatedly that in an appeal from a summary judgment to the court of common pleas, the judgment of common pleas court should be either ‘guilty’ or ‘not guilty.’ As we wrote in Commonwealth v. Carter, 230 Pa.Superior Ct. 401, 403, 326 A.2d 530, 531 (1974):
A judgment affirming the justice of the peace, dismissing the appeal, or sustaining the appeal, is not sufficient and will be reversed. Commonwealth v. Alton, 209 Pa.Super. 168, 224 A.2d 792 (1966); Commonwealth v. Young, 184 Pa.Super. 658, 135 A.2d 774 (1957); Commonwealth v. Miller, 173 Pa. Super. 168, 96 A.2d 153 (1953).
Furthermore, an order adjudicating guilt must be entered, even though it is implicit in the lower court’s actions and opinion that the court considered the evidence supportive of a finding of guilt. Commonwealth v. Carter, supra; Commonwealth v. Wenyon, 230 Pa.Superior Ct. 342, 326 A.2d 633 (1974).” (Footnote omitted) Commonwealth v. Gula, 300 Pa.Super. 445, 446, 446 A.2d 938, 939 (1982).
*389In compliance with the dictates of Gula, I would reverse and remand with direction to the lower court to enter either a finding of guilty or not guilty. Since the Commonwealth precipitously places the instant appeal before this Court, we are foreclosed from reaching the merits of the issue raised. Commonwealth v. Gula, supra. Therefore, I respectfully dissent.